DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh, US 2013/0250260.
The instant application is drawn to a pellicle film for photolithography, being stretched on one end face of a pellicle frame, comprising: a main layer, and graphene provided on one or both sides of the main layer.
The relied upon prior art describes, teaches and suggests the claimed subject matter.  The disclosure is drawn to pellicles for use during extreme ultraviolet (EUV) photolithography processes.  An EUV radiation device disclosed herein includes a reticle, a substrate support stage, a pellicle positioned between the reticle and the substrate support stage, wherein the pellicle is comprised of multiple layers of at least one single atomic-plane material, and a radiation source that is adapted to generate radiation at a wavelength of about 20 nm or less that is to be directed through the pellicle toward the reticle.
FIG. 1A is a simplified view of one illustrative embodiment of a pellicle 100 disclosed herein.  For purposes of disclosing the various inventions herein, the discussion will be directed to the use of two illustrative single atomic-plane materials: graphene and h-BN.  However, as will be recognized by those skilled in the art after a complete reading of the present application, the inventions disclosed herein may be employed using a variety of different single atomic-plane materials.  Thus, the present inventions should not be considered as limited to any particular type of single atomic-plane material unless a specific single atomic-plane material is specified in the appended claims.  In this illustrative embodiment, the pellicle 100 is comprised of a low-absorption material layer 12 and layers of graphene 14A, 14B positioned on opposite sides of the low-absorption material layer 12.  FIG. 1B is a simplified view of another illustrative embodiment of a pellicle 100 disclosed herein, wherein layers of h-BN 16A, 16B are positioned on opposite sides of the low-absorption material layer 12.  Although not depicted in any of the attached figures, another embodiment of a pellicle disclosed herein would be like that depicted in FIG. 1A except that a layer of h-BN, may be substituted for the layer of graphene 14B.  In some embodiments, the total number of the layers of single atomic-plane material, e.g., graphene and the layers of h-BN, used on any particular pellicle may be limited when the undesirable absorption of incident EUV radiation on the pellicle approaches or exceeds acceptable limits.  For example, in one illustrative embodiment, where the pellicles 100 are intended for use in photolithography systems using EUV radiation at a wavelength of about 13.5, the total number of such layers of single atomic-plane material in a single pellicle may be limited to about 10 layers.  The physical size and shape of the pellicles disclosed herein may vary depending upon the particular application and the photolithography system employed, e.g., the pellicles may have a configuration that is circular, rectangular, square, etc. In one particularly illustrative example, the pellicles 100 disclosed herein may have a generally 6''.times.6'' square configuration.  The overall thickness of the pellicle 100 may vary depending upon the particular application.  In one illustrative embodiment, the overall thickness of the pellicle 100 may fall within the range of about 0.3-20 nm, depending upon its composition and construction.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/               Primary Examiner, Art Unit 1737